DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3-4, 6-14, 16-17 and 19-26 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Matthew Yuen (No.74, 457) on January 10, 12 and 13, 2020.
Claim 1. (Currently Amended) A control information transmission method, comprising:
determining, by a control information receiving apparatus, a first time domain resource of first-type control information and scheduled data of the first-type control information;
wherein the first time domain resource of first-type control information comprises a first start subframe determined by selecting from at least one candidate offset value;
determining, by the control information receiving apparatus, a second time domain resource of second-type control information and scheduled data of a second-type 
wherein the second time domain resource of second-type control information comprises a second start subframe determined by the start subframe of the first time domain resource of first-type control information;
determining, by the control information receiving apparatus, the start subframe of the second time domain resource of the second-type control information according to the at least one candidate offset value, and a time domain location of scheduled data of the second-type control information, and wherein a frequency domain location of scheduled data of the second-type control information is indicated by an indicator in the second-type control information;
wherein the indicator further identifies a service type and a service priority;
when the control information receiving apparatus detects the second-type control information and the scheduled data in the first time domain resource, receiving the scheduled data of the second-type control information according to the second-type control information, via the frequency domain location and the time domain location;
wherein the frequency domain resource set is determined by a carrier identifier of a carrier in which the control information is located, and wherein the carrier identifier is used as an input variable for a function for determining the frequency domain location of the second-type control information;
when the control information receiving apparatus detects the second-type control information and the scheduled data in the first time domain resource, determining 
when the second-type control information or the scheduled data of the second-type control information meets the preset condition, performing, by the control information receiving apparatus, the step of receiving the scheduled data of the second-type control information according to the second-type control information, and
wherein the preset condition comprises a priority of the scheduled data of the second-type control information is higher than a priority of the scheduled data of the first-type control information.
Claim 7. (Currently Amended) A control information transmitting apparatus, comprising:
a storage medium to store a computer program; and
computer hardware to execute the computer program to implement:
     a processor, configured to determine a first time domain resource of first-type control information and scheduled data of the first-type control information, wherein the first time domain resource of first-type control information comprises a first start subframe, wherein the start subframe selects from at least one candidate offset value;
		wherein the processor is further configured to determine a second time domain resource of second-type control information and scheduled data of the second-type control information, wherein the second time domain resource of second-type control information comprises a second start subframe according to the first start subframe; 
		wherein the processor is further configured to determine whether the 
		wherein the processor is further configured to determine, via the second time domain resource, a time domain location of scheduled data of the second-type control information, and wherein a frequency domain location of scheduled data of the second-type control information is further indicated by an indicator in the second-type control information; and
		wherein the indicator further identifies at least one of: a service type, a service priority, or a packet size of the scheduled data; and
		a transmitter, configured to: when the second-type control information or the scheduled data of the second-type control information meets the preset condition, send the second-type control information and the scheduled data of the second-type control information in the first time domain resource, via the determined time domain location and frequency domain location, 
            
                
                    
                        n
                    
                    
                        t
                    
                
                =
                m
                o
                d
                
                    
                        s
                        ,
                        
                            
                                N
                            
                            
                                t
                            
                        
                    
                
            
                    
                
                    
                        n
                    
                    
                        f
                    
                
                =
                f
                l
                o
                o
                r
                
                    
                        s
                        /
                        
                            
                                N
                            
                            
                                t
                            
                        
                    
                
            
                    
                
                    
                        N
                    
                    
                        t
                    
                
            
        wherein the frequency domain resource set is determined by a carrier identifier of a carrier in which the control information is located, and wherein the carrier identifier is used as an input variable for a function for determining the frequency domain location of the second-type control information;

wherein the preset condition comprises a priority of the scheduled data of the second-type control information is higher than a priority of the scheduled data of the first-type control information.
Claim 14. (Currently Amended) A control information transmitting apparatus, comprising:
a storage medium to store a computer program; and
computer hardware to execute the computer program to implement:
     a processor, configured to determine a first time domain resource of first-type control information and scheduled data of the first-type control information, wherein the first time domain resource of first-type control information comprises a first start subframe;
wherein the processor is further configured to determine the first start subframe selecting from at least one candidate offset value; and
		wherein the processor is further configured to determine a second time domain resource of second-type control information and scheduled data of the second-type control information wherein the second time domain resource of second-type control information comprises a second start subframe according to the first start subframe;
a receiving module, configured to: 
determine the second start subframe of the second time domain resource of the second-type control information according to the selected candidate offset value, and a time domain location of scheduled data of the second-type control information, wherein 
            
                
                    
                        n
                    
                    
                        t
                    
                
                =
                m
                o
                d
                
                    
                        s
                        ,
                        
                            
                                N
                            
                            
                                t
                            
                        
                    
                
            
                    
                
                    
                        n
                    
                    
                        f
                    
                
                =
                f
                l
                o
                o
                r
                
                    
                        s
                        /
                        
                            
                                N
                            
                            
                                t
                            
                        
                    
                
            
                    
                
                    
                        N
                    
                    
                        t
                    
                
            
        
wherein the frequency domain resource set is determined by a carrier identifier of a carrier in which the control information is located, and wherein the carrier identifier is used as an input variable for a function for determining the frequency domain location of the second-type control information;
wherein the indicator further identifies at least one of: a service type, a service priority, or a packet size of the scheduled data;
when the control information transmitting apparatus detects the second-type control information and the scheduled data in the first time domain resource, receive, at the determined time domain location and frequency domain location, the scheduled data of the second-type control information according to the second-type control information, and 
when the control information transmitting apparatus detects the second-type control information and the scheduled data in the first time domain resource, determine whether the second-type control information or the scheduled data of the second-type control information meets a preset condition; and when the second-type control information or the scheduled data of the second-type control information meets the preset condition, 
wherein the preset condition comprises a priority of the scheduled data of the second-type control information is higher than a priority of the scheduled data of the first-type control information.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 1, 3-4, 6-14, 16-17 and 19-26 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 14, Marinier (US 2016/0183276 A1) discloses a control information transmission method and a user equipment, comprising:
determining, by a control information receiving apparatus, a first time domain resource of first-type control information and scheduled data of the first-type control information see [0017-20];
wherein the first time domain resource of first-type control information comprises a first start subframe determined by selecting from at least one candidate offset value see [0199];

wherein the second time domain resource of second-type control information comprises a second start subframe determined by the start subframe of the first time domain resource of first-type control information see [0018, 0090-96];
determining, by the control information receiving apparatus, a time domain location and a frequency domain location of the second-type control information, and wherein the frequency domain location is determined by an indication identifier in the second-type control information see [0091, 0118, 0204];
wherein the indicator further identifies at least one of: a service type, a service priority, or a packet size of the scheduled data see [0232-0236]; and
When the control information receiving apparatus detects the second-type control information and the scheduled data in the first time domain resource, receiving the scheduled data of the second-type control information according to the second-type control information, via the frequency domain location and the time domain location see [0092-96]; 
when the control information receiving apparatus detects the second-type control information and the scheduled data in the first time domain resource, determining whether the second-type control information or the scheduled data of the second-type control information meets a preset condition see [0092-96]; and
when the second-type control information or the scheduled data of the second-type control information meets the preset condition, performing, by the control 
Kim (US 2017 /0273077 A1) discloses the start subframe of the second time domain resource of the second-type control information according to the at least one candidate offset value, and a time domain location scheduled data of the second-type control information, and wherein a frequency domain location of scheduled data of the second-type control information is indicated by an indicator in the second-type control information see [0009, 0015].
Either singularly or in combination, fail to anticipate or render the limitation "wherein the frequency domain resource set is determined by a carrier identifier of a carrier in which the control information is located, and wherein the carrier identifier is used as an input variable for a function for determining the frequency domain location of the second-type control information".
Regarding claim 7, Marinier discloses a control information transmitting apparatus comprising storage medium to store a computer program; and computer hardware to execute the computer program to implement see Fig. 1B [0279]:
a processor see Fig. 1B, 118, configured to determine a first time domain resource of first-type control information and scheduled data of the first-type control information see [0017-20], 

wherein the processor is further configured to determine a second time domain resource of second-type control information and scheduled data of the second-type control information see [0090-96], wherein the second time domain resource of second-type control information comprises a second start subframe determined by the start subframe of the first time domain resource of first-type control information see [0018, 0090-96]; 
wherein the processor see Fig. 1B, 118 is further configured to determine whether the second-type control information or the scheduled data of the second-type control information meets a preset condition see [0092-96]; 
wherein the processor is further configured to determine, via the second time domain resource, a time domain location and a frequency domain location of the second-type control information, and wherein the frequency domain location is further determined by an indicator in the second-type control information see [0020, 0135, 0190]; 
wherein the indicator further identifies at least one of: a service type, a service priority, or a packet size of the scheduled data see [0232-0236]; and
a transmitter see Fig. 1B, 120, configured to: when the second-type control information or the scheduled data of the second-type control information meets the preset condition, send the second-type control information and the scheduled data of  see [0092-96], and 
wherein the preset condition comprises a priority of the scheduled data of the second type control information is higher than a priority of the scheduled data of the first-type control information see [0092].
Kim discloses wherein the processor is further configured to determine, via the second time domain resource, a time domain location of scheduled data of the second-type control information, and wherein a frequency domain location of scheduled data of the second-type control information is further indicated by an indicator in the second-type control information see [0009, 0015].
Either singularly or in combination, fail to anticipate or render the limitation "wherein the frequency domain resource set is determined by a carrier identifier of a carrier in which the control information is located, and wherein the carrier identifier is used as an input variable for a function for determining the frequency domain location of the second-type control information".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415